t c memo united_states tax_court fred allnutt petitioner v commissioner of internal revenue respondent docket no filed date fred allnutt pro_se bradley c plovan for respondent memorandum findings_of_fact and opinion colvin judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax and penalties as follows year deficiency sec_6653 sec_6651 sec_6662 additions to tax and penalties dollar_figure dollar_figure dollar_figure -- big_number dollar_figure dollar_figure -- big_number -- dollar_figure dollar_figure big_number -- dollar_figure dollar_figure big_number -- dollar_figure dollar_figure big_number -- -- dollar_figure big_number -- -- dollar_figure big_number -- -- dollar_figure big_number -- -- dollar_figure big_number -- -- dollar_figure after concessions the issues remaining for decision are whether petitioner’s bases in equipment he sold in exceeded the amounts conceded by respondent the basis issue we hold that they did not whether petitioner is liable for a additions to tax for negligence under sec_6653 for b the accuracy-related_penalty under sec_6662 for and and c additions to tax for failure to timely file returns under sec_6651 for and we hold that he is whether petitioner complied with requirements for issuing subpoenas to several prospective witnesses we hold that he did not and thus the subpoenas were not enforceable whether the court properly denied petitioner’s motions to recuse the trial judge and for a hearing on whether certain conduct of respondent’s trial counsel was fraudulent we hold that those motions were properly denied unless otherwise specified section references are to the internal_revenue_code in effect for the years in issue and rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found petitioner resided in maryland when he filed the petition a petitioner’s business petitioner was the sole_proprietor of jfc excavating in petitioner bought the following excavating equipment purchase date description date terex ts14b ser no purchase_price dollar_figure date caterpillar 953lgp dollar_figure ser no 20z355 date case ser no dollar_figure petitioner sold these three pieces of equipment the three pieces of equipment and other pieces of excavating equipment in b petitioner’s tax years petitioner’s tax years were at issue in allnutt v commissioner tcmemo_1991_6 allnutt i affd without published opinion 956_f2d_1162 4th cir we dismissed allnutt i to the extent it related to issues on which petitioner had the burden_of_proof because petitioner failed to state a claim upon which relief could be granted id we also deemed admitted undenied allegations of fact and granted the commissioner’s motion for summary_judgment relating to petitioner’s liability for the fraud_penalty held that petitioner had taxable_income of dollar_figure for dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for sustained additions to tax under sec_6654 for failure to pay estimated_tax and imposed a penalty under sec_6673 for instituting the proceeding primarily for delay and for maintaining frivolous positions id petitioner attempted to relitigate his tax_liability in a bankruptcy case allnut v friedman bankruptcy no 7401-js d md date in allnut v friedman supra the district_court said that petitioner’s liability for tax years had been fully adjudicated before he filed the bankruptcy petition and held that he was barred by res_judicata under u s c sec_505 a from relitigating his tax the caption of that case spells petitioner’s name with only one t u s c sec_505 provides determination of tax_liability a except as provided in paragraph of this subsection the court may determine the amount or legality of any_tax any fine or penalty relating to a tax or any addition_to_tax whether or not previously assessed whether or not paid and whether or not continued liability the opinion of the district_court in allnut v friedman supra was filed more than years before petitioner filed his returns for the years in issue c filing in of petitioner’s tax returns for and safoet a ashai a certified_public_accountant c p a prepared petitioner’s federal_income_tax returns for the years in issue petitioner filed his returns for and on date his filing_status was married_filing_separately for the years in issue petitioner reported substantial gross_receipts from his excavating business for each year in issue in his returns for the years in issue petitioner reported gains from items of property as follows year number total total total of purchase adjusted sale total items price basis price gain dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number continued contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction the court may not so determine-- a the amount or legality of a tax fine penalty or addition_to_tax if such amount or legality was contested before and adjudicated by a judicial or administrative tribunal of competent jurisdiction before the commencement of the case under this title or in the notice_of_deficiency respondent determined that petitioner’s adjusted_basis in each asset was zero petitioner also reported losses totaling dollar_figure from items of property sold in respondent made no determination relating to the property petitioner reported selling at a loss d procedural history trial on date in allnutt v commissioner tcmemo_2002_311 allnutt ii a prior opinion filed in the instant case we held that the notice_of_deficiency for tax years and was timely issued and because of our decision in allnutt i petitioner was barred by res_judicata from arguing that he had losses in which he could carry forward to the years in issue and the issues decided in allnutt ii were tried on date petitioner prepared subpoenas for internal_revenue_service irs employees to appear as witnesses at the court’s trial session beginning on date petitioner did not tender witness fees or mileage to the summoned witnesses also the return of service for those subpoenas did not contain the date and time of service and did not contain a sworn statement signed and dated by the person making service that he or she had delivered the subpoena to the summoned witness and tendered fees and mileage pursuant to rule the court granted respondent’s motions to quash those subpoenas trial on date on date we set the remaining issues basis and additions to tax for trial for date a standing_pretrial_order was served on petitioner on date which required the parties to identify in writing and exchange documents to be used at trial at least days before trial petitioner did not exchange any document sec_15 days or more before date on date petitioner faxed to respondent a list of equipment entitled recapitulation of equipment purchased and sold by fred allnutt and invoices and purchase orders for equipment petitioner bought in petitioner prepared subpoenas for respondent’s revenue_agent who audited petitioner’s returns for the years in issue and his supervisor each of these subpoenas was stamped received on date by respondent’s disclosure office3 in baltimore the returns of service for these subpoenas did not contain the date or time of service and did not contain a sworn statement signed the commissioner’s disclosure_office is generally responsible for processing taxpayers’ document requests such as freedom_of_information_act foia requests sec_601_702 g statement of procedural rules see eg judicial watch inc v rossotti aftr 2d ustc par big_number d md and dated by the person making service verifying that he or she had delivered the subpoena to the summoned witness and had tendered fees and mileage pursuant to rule the court granted respondent’s motions to quash the subpoenas at trial on date petitioner stated that he had boxes of records to support the bases he claimed for equipment that he sold in the years in issue but that he did not have them with him trial was continued to give petitioner more time to present his records to respondent trial on date on date petitioner faxed to respondent a list entitled fred w allnutt equipment that petitioner had not previously given to respondent on date further trial was set for date to give petitioner another opportunity to offer evidence relating to the basis issue also on date the court ordered petitioner to provide to respondent not later than date all documents that he wanted to use at trial to substantiate his claimed bases organized by asset petitioner failed to provide any additional documents to respondent by date on date petitioner again prepared subpoenas for respondent’s revenue_agent who audited petitioner’s returns for the years in issue and his supervisor respondent’s disclosure_office in baltimore received each of those subpoenas on date petitioner did not personally serve the subpoenas or tender witness fees or mileage respondent filed motions to quash the subpoenas on the same grounds as respondent’s earlier motions to quash eg that petitioner did not comply with the procedural requirements for issuing subpoenas at trial on date we granted respondent’s motion to quash the subpoena issued to respondent’s revenue_agent respondent’s motion to quash as to the agent’s supervisor was moot because petitioner did not call her to testify at trial petitioner offered into evidence the two lists and the invoices and purchase orders and accompanying cover letters for those documents that he had faxed to respondent on july and respondent objected to the admission of the lists into evidence as hearsay respondent did not object to their being admitted as a summary of petitioner’s testimony the two lists were admitted into evidence as a summary of petitioner’s testimony petitioner also offered into evidence two typewritten summaries showing descriptions serial numbers purchase dates and prices and sale dates and prices for items of equipment purchased by petitioner on or after date neither of which petitioner had provided to respondent’s counsel before date those two documents were not admitted into evidence d petitioner’s motions to disqualify the trial judge and for a hearing on whether conduct of respondent’s counsel was fraudulent petitioner filed three motions to disqualify the trial judge all of which we denied about weeks after petitioner filed his posttrial answering brief petitioner filed two motions for a hearing in which petitioner alleged that respondent’s counsel had committed fraud on the court by according to petitioner failing to timely provide to petitioner form sec_895 notice of statute expiration we denied petitioner’s motions opinion a whether petitioner had higher bases in equipment sold in than conceded by respondent burden_of_proof petitioner contends that respondent bears the burden of proving that the bases in equipment sold in that petitioner reported on his returns for those years are incorrect we disagree under sec_7491 the burden_of_proof with respect to a factual issue relevant to a taxpayer’s liability for tax shifts from the taxpayer to the commissioner for cases in which the examination began after date if inter alia the taxpayer has a complied with substantiation requirements under the internal_revenue_code sec_7491 b maintained all records required by the internal_revenue_code sec_7491 and c cooperated with reasonable requests by the secretary for information documents and meetings id a taxpayer bears the burden of proving that he or she has met the requirements of sec_7491 see h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 the record does not show when the examination began even if the examination had begun after date the burden_of_proof regarding petitioner’s basis in the equipment would not shift to respondent petitioner did not show that he kept records of his bases in equipment or that he cooperated with respondent’s reasonable requests for information and documents see sec_7491 thus respondent’s determination is presumed to be correct and petitioner bears the burden_of_proof see rule a 290_us_111 petitioner’s bases in equipment sold in petitioner contends that the record shows that he had higher bases in equipment sold in than conceded by respondent respondent conceded that petitioner established his original costs for three pieces of equipment the terex ts14b the caterpillar 953lgp and the case a petitioner’s tax returns petitioner contends that his tax returns establish that his bases for the equipment he sold in are as reported on those returns we disagree tax returns do not establish the truth of facts reported in them 103_tc_428 71_tc_633 62_tc_834 petitioner argues that because respondent accepted the bases he reported on those returns for some equipment respondent must also accept the bases he reported for all of the equipment we disagree respondent’s acceptance of some items reported on a return does not bar respondent from challenging other items reported on the return 23_tc_495 remanded on other grounds 238_f2d_148 9th cir estate of marcus v commissioner tcmemo_1955_298 b petitioner’s lists respondent objected on hearsay grounds to the admission of petitioner’s lists of equipment sold petitioner failed to show at trial on date petitioner testified his tax returns as filed and sworn to under oath are correct there’s been no testimony in this courtroom to show that those tax returns are incorrect there’s only been unsupported allegations and insinuations by respondent’s attorney but no sworn testimony that they’re incorrect they are correct and they are sworn to they have not been rebutted that any exception to the hearsay rule applies and it does not appear that any exception applies rule of the federal rules of evidence provides an exception to the hearsay rule for records that are kept in the course of a regularly conducted activity and made at or near the time of the event by a person with knowledge petitioner testified that he was not familiar with the records because his son maintained them petitioner’s son did not testify petitioner has not met the requirements of rule of the federal rules of evidence because petitioner is not a qualified custodian of those records respondent did not object to the admission of petitioner’s lists of equipment sold as a summary of petitioner’s testimony and the court admitted them for that limited purpose see eg 56_tc_869 n list treated as a summary of testimony that the taxpayer would have given fast v commissioner tcmemo_1998_272 list of expenses treated as summary of taxpayer’s testimony hall v commissioner tcmemo_1996_71 document admitted solely as a summary of taxpayer’s testimony and given no evidentiary weight the information in the lists except for the invoices and purchase orders relating to the three pieces of equipment described above at paragraph of the findings_of_fact is wholly uncorroborated a taxpayer must keep adequate_records from which to calculate his or her correct_tax liability sec_6001 sec_1_6001-1 income_tax regs despite our continuance of the case on date to permit petitioner to provide documents and our orders to petitioner to produce documents petitioner did not provide to respondent any documents relating to those lists except for those related to the three pieces of equipment described above at paragraph of the findings_of_fact conclusion petitioner has not shown that he had higher bases in equipment sold in than the amounts conceded by respondent thus we sustain respondent’s determination regarding the amounts of gain from petitioner’s sale of equipment in except as reduced by respondent’s concession regarding the three pieces of equipment b whether petitioner is liable for additions to tax and the accuracy-related_penalty negligence a background for tax years and taxpayers are liable for an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment is due to negligence or intentional disregard of rules or regulations sec_6653 for tax years and later taxpayers are liable for a penalty equal to percent of the part of the underpayment attributable to negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax sec_6662 and b and b burden of production in court proceedings arising in connection with examinations beginning after date sec_7491 places on the commissioner the burden of producing evidence showing that it is appropriate to impose the addition_to_tax under sec_6653 for and the accuracy-related_penalty for negligence under sec_6662 for and as stated above at paragraph a-1 the record does not show when the examination began if sec_7491 applies respondent has met the burden of production for negligence by showing that petitioner erroneously carried forward net operating losses nols from years for which we decided in allnutt i that he had substantial income petitioner contends that he prevails on this issue because respondent offered no contrary evidence we disagree petitioner bears the burden_of_proof see rule a c whether petitioner knew or should have known res_judicata barred him from carrying forward nols from to the years in issue respondent’s sole ground for contending that petitioner is negligent under sec_6653 and sec_6662 is that he knew or should have known that he could not carry forward nols from to and thus for respondent to prevail on negligence we must conclude that petitioner knew or should have known that he had no losses in and that res_judicata barred him from carrying forward nols from to the years in issue in allnutt i the court held that petitioner had substantial amounts of taxable_income for each of the years petitioner contends that he did not know or have reason to know that allnutt i barred him from carrying forward nols from to the years in issue we disagree because of the district_court opinion in allnut v friedman bankruptcy no 92-5-7401-js d md date petitioner knew or should have known before he filed his tax returns for the years in issue that he was barred by allnutt i and res_judicata from relitigating his tax_liability for tax years d whether petitioner had substantial_authority for his position a taxpayer has substantial_authority for his or her position if the weight of authority in support of the taxpayer’s position is substantial in relation to the weight of authority supporting contrary positions 121_tc_160 91_tc_686 affd 893_f2d_656 4th cir petitioner contends that 784_f2d_375 fed cir 312_f2d_754 103_tc_72 affd without published opinion 56_f3d_1390 11th cir 97_tc_120 and 33_tc_813 provide substantial_authority for his position that he can claim losses for years for which we held in allnutt i that he had substantial income we disagree the courts in the cases petitioner cites held that it was appropriate to consider facts from years closed by the statute_of_limitations in calculating tax_liabilities for the years before the court however those cases are inapplicable here because they did not involve years that were litigated and barred by res_judicata petitioner’s contention that he can claim he had losses in years for which we decided in allnutt i that he had substantial income does not logically follow from those cases e whether petitioner relied on his c p a a taxpayer may be relieved of liability for negligence if the taxpayer shows that he or she reasonably relied on the advice of a qualified_tax professional sec_6664 petitioner contends that he was not negligent because he reasonably relied on his c p a we disagree to establish reasonable reliance on the advice of a competent adviser a taxpayer must show that he or she provided the return preparer with complete and accurate information 115_tc_457 115_tc_43 affd 299_f3d_221 3d cir petitioner testified at trial on date that he did not remember whether he discussed allnutt i with his c p a or showed him that opinion he did not call his c p a as a witness petitioner has not shown that he gave complete and accurate information to his c p a that his c p a advised him that he could carry forward nols from to the years in issue or that he reasonably relied on the advice of his c p a after trial petitioner filed an affidavit which includes the following that i am filing this affidavit to verify that the certified_public_accountant cpa firm employed by me to prepare my tax returns for tax years through and my informational tax returns for through was aware of my previous tax_court case that i told said cpa firm about my earlier tax_court case referred to in the instant case as allnutt sic and ask them to use the income determined in allnutt i by the tax_court for the through tax years because it had already been determined to be correct that the income listed on my and tax years is the same income determined by allnutt i by the tax_court as taken from the tax_court records by said cpa we do not consider petitioner’s affidavit because it is not admitted into evidence see sec_7453 rule b walford v commissioner tcmemo_2003_296 at n f whether sec_6662 applies only to stamp tax petitioner contends that sec_6662 applies only to the failure to pay a stamp tax we disagree the accuracy-related_penalty for negligence is not limited to failure to pay stamp tax g conclusion as to negligence we conclude that petitioner did not have reasonable_cause for carrying forward nols from to the years in issue and is liable for additions to tax for negligence for under sec_6653 and the accuracy-related_penalty for negligence for and under sec_6662 in light of our conclusion we need not decide whether petitioner substantially understated his tax_liability for and for purposes of sec_6662 failure to timely file a taxpayer is liable for an addition_to_tax of up to percent for failure to timely file a federal_income_tax return unless the failure was due to reasonable_cause and not willful neglect sec_6651 469_us_241 if sec_7491 applies respondent has met the burden of production because as stated at paragraph of the findings_of_fact petitioner filed his returns late for and thus petitioner is liable for the addition_to_tax for failure to timely file unless he proves that his failure to timely file was due to reasonable_cause and not willful neglect see united_states v boyle supra petitioner contends that he is not liable for the addition_to_tax under sec_6651 for and because he had reasonable_cause for believing that nols carried forward from to the years in issue eliminated his obligation to file returns for and we disagree after carrying forward nols from to the years in issue petitioner reported tax due of dollar_figure for dollar_figure for dollar_figure for dollar_figure for and dollar_figure for thus petitioner’s contention that he was not required to file returns for and is inconsistent with those returns petitioner contends that he was not required to file income_tax returns because the addition_to_tax under sec_6651 applies only to taxes related to alcohol tobacco and certain firearms but not to income_tax we disagree the addition_to_tax under sec_6651 applies to late filing of income_tax returns sec_6651 petitioner contends that he was not required to file income_tax returns because a he testified that he was not engaged in a taxable activity and b respondent did not cross-examine him on this point or present any evidence to rebut his testimony we disagree petitioner admitted in his return filed for each year in issue that he was engaged in a taxable activity see 412_f2d_800 3d cir statements in a tax_return signed by the taxpayer are admissions unless overcome by cogent evidence that they are wrong affg per curiam tcmemo_1968_126 92_tc_312 62_tc_739 affd without published opinion 521_f2d_1399 3d cir petitioner contends that he had reasonable_cause to file late because the case involves complex issues of law we disagree for reasons stated in paragraph b-1 above petitioner has not shown that he had reasonable_cause for filing his and returns late we conclude that petitioner is liable for the addition_to_tax for failure to timely file his and returns c whether petitioner complied with requirements for issuing subpoenas petitioner prepared subpoenas dated date date and date for irs employees to testify about petitioner’s delivery of his and returns to respondent and respondent’s determination in the notice_of_deficiency none of the subpoenas included either a return of service containing the date and time of service or a sworn statement signed and dated by the person making service verifying that he or she had delivered the subpoena to the summoned witness and tendered fees and mileage as required by rule c and rule petitioner left some of the subpoenas at respondent’s disclosure_office in baltimore to comply with rule c a subpoena must be personally served on the witness by a person other than a party petitioner testified that it would be difficult to locate respondent’s employees to accomplish personal service at trial on date and date petitioner said he did not believe fees needed to be paid to government employees petitioner admitted that he did not tender any fees for the date subpoenas we conclude that petitioner did not comply with the personal service and fees and mileage requirements for issuing subpoenas see rule sec_147 sec_148 d whether the court’s denial of petitioner’s motions to recuse the trial judge and for a hearing was proper petitioner has made several motions to recuse the trial judge we reaffirm our denial of those motions after the record closed petitioner filed two motions for a hearing on petitioner’s motion to sanction respondent under rule c in which petitioner alleged that respondent’s counsel fraudulently failed to provide to petitioner a copy of form sec_895 before date we denied petitioner’s motions we in light of this conclusion we need not decide whether the testimony of the subpoenaed witnesses would have been relevant previously rejected petitioner’s contentions in allnutt ii at paragraph c of the opinion in allnutt ii petitioner alleged that respondent did not timely provide to him form sec_895 for tax years in allnutt ii we said that petitioner had not shown that respondent withheld the form sec_895 in bad faith that respondent violated any order or that respondent’s counsel’s conduct was fraudulent in the current motion petitioner has offered no new evidence and he has made no new arguments relevant to this issue we conclude that we properly denied petitioner’s motions for a hearing to reflect the foregoing decision will be entered under rule petitioner erroneously believes that the form sec_895 show that he filed his returns for the years in issue in date and thus that the notice_of_deficiency was untimely
